Citation Nr: 1718831	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

Effective July 18, 2016, the Veteran has been in receipt of a combined 100 percent disability rating for his service-connected disabilities.  However, the current appeal predates the combined 100 percent disability rating.  Additionally, a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, the issue of entitlement to a TDIU remains in appellate status.

In December 2016, The Board remanded the issue on appeal to allow the RO to consider evidence added to the Veteran's claims file after the final RO adjudication of the issue in May 2016.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities met the schedular criteria under 38 C.F.R. § 4.16(a) for the entire period on appeal.

2.  Prior to July 18, 2016, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.

3.  Beginning July 18, 2016, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected PTSD.
4.  Beginning July 18, 2016, in addition to the TDIU based on the Veteran's PTSD alone, he has additional service-connected disabilities independently ratable as at least 60 percent disabling.


CONCLUSIONS OF LAW

1.  Prior to July 18, 2016, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  Beginning July 18, 2016, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).

3.  Beginning July 18, 2016, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In December 2016, the Board remanded the Veteran's claim for TDIU.  The Board instructed the RO to consider additional evidence submitted by the Veteran.  The Board also directed the RO to contact the Veteran and obtain any private treatment records not already associated with the claims file.

In December 2016, the RO sent the Veteran a letter requesting that he identify any private treatment provider for his service-connected disabilities not already a part of the record.  In March 2017, the RO readjudicated the matter, taking into consideration the additional evidence of record, and issued an Supplemental Statement of the Case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Medical records, Social Security Administration (SSA) disability records, employer records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in April 2012, August 2016, November 2016, and December 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

In a December 2016 letter, the RO requested that the Veteran identify any private treatment provider for his service-connected disabilities not already a part of the record.  The RO also provided a VA 21-4142, Authorization to Disclose Information to the VA (Authorization), and requested that he complete it if he wished for VA to obtain any records he identified.  The RO received no response from the Veteran.  There is no evidence in the record that the Veteran ever provided the completed Authorization.  As the Veteran did not complete the release, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

III.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

	Facts and Analysis

The Veteran contends that he is unable to secure or follow any substantially gainful employment due to his service connected disabilities.  Upon a review of the evidence of record, the Board finds that entitlement to a schedular TDIU is not warranted prior to July 18, 2016, but is warranted after July 18, 2016.

The Veteran's service connected disabilities include: PTSD, rated at 50 percent disabling as of December 28, 2011, and 70 percent disabling as of July 18, 2016; type II diabetes mellitus with erectile dysfunction rated as 20 percent disabling as of March 25, 2009; peripheral vascular disease of the right lower extremity associated with diabetes mellitus, rated as 40 percent disabling as of October 28, 2011; peripheral vascular disease of the left lower extremity associated with diabetes mellitus, rated as 20 percent disabling as of June 16, 2009, and as 40 percent disabling as of October 28, 2011; peripheral neuropathy of the right and left upper extremities associated with diabetes mellitus rated as 10 percent disabling as of October 28, 2011; peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus rated as 10 percent disabling from October 28, 2011 to July 18, 2016; peripheral neuropathy, common peroneal nerve, of the right lower extremity associated with diabetes mellitus rated as 10 percent disabling as of July 18, 2016; peripheral neuropathy, peroneal nerve, of the left lower extremity associated with diabetes mellitus rated as 10 percent disabling as of July 18, 2016; peripheral neuropathy, femoral nerve, of the right and left lower extremity associated with diabetes mellitus rated as 10 percent disabling as of July 18, 2016;  residuals of a fifth metacarpal fracture in the right hand with degenerative joint disease, rated noncompensable as of August 13, 1974; cataract and diabetic retinopathy associated with diabetes mellitus, rated as noncompensable as of October 28, 2011; peripheral neuropathy, obdurator nerve, of the right and left lower extremities associated with diabetes mellitus rated as 10 percent disabling as of July 18, 2016; and peripheral neuropathy, external cutaneous nerve, of the right and left lower extremities associated with diabetes mellitus rated as 10 percent disabling as of July 18, 2016.  For the relevant period on appeal, the Veteran's combined evaluation for VA compensation purposes has been 90 percent from October 28, 2011, and 100 percent beginning July 18, 2016.

Based on the foregoing, the Veteran met the schedular requirements for TDUI for the entire period on appeal.  As of the date of his claim for TDIU, October 28, 2011, the Veteran has had a combined disability rating of 90 percent or more and at least one service-connected disability rated as at least 40 percent disabling.  See 38 C.F.R. § 4.16(a).

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU since October 28, 2011, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In his TDIU applications, submitted in October 2011 and July 2016, the Veteran reported that he last worked full-time in February 2009, when he contends he became too disabled to work due to his service-connected disabilities.  According to his applications, he last worked as a tool crib attendant.  In his October 2011 application, he reported employment with the company from 1999 until February 2009.  In his July 2016 application, he reported employment with the company from October 2000 to February 2009.  The Veteran reported missing five months of work during his last 12 months of work due to his disabilities.  In his October 2011 application, he reported having completed one year of college and having received training as a drug and alcohol abuse counselor.

The Veteran's prior employer verified the Veteran's account of his employment using VA Form 21-4192, Request for Employment Information, dated in March 2012 and August 2016.  The form notes that while the Veteran was employed with the company until February 2009, he last worked and was last paid in October 2008.  According to the forms, the Veteran missed approximately five months of work due to a disability.  The August 2016 form indicates that no concessions were made to the Veteran due to his disability.  In the March 2012 statement, the employer noted that the Veteran resigned from employment.  In the August 2016 statement, the employer reported that the Veteran resigned from employment due to disability; however, the employer does not specify which disability led to the Veteran's resignation.

In a SSA Disability Determination and Transmission dated in February 2009, the Veteran was determined to be disabled beginning in September 2008 due to osteoarthritis and allied disorders.  The SSA records indicate that the Veteran filed for disability due to chronic arthritis in his left leg, left hip and lower back, and a left hip replacement.  The Veteran was determined not to have the residual functional capacity to perform past relevant work due to his chronic arthritis and left hip replacement.  Per the SSA records, the Veteran is capable of a maximum sustained work capacity for light work.  As a part of his application for SSA benefits, the Veteran completed a work history report in November 2008 and reported that his chronic arthritis, left hip and lower back and left hip replacement limited his ability to work.  The Veteran is not service connected for osteoarthritis, arthritis in his left leg, left hip, or a left hip replacement.

In a General Form of Medical Affidavit Request for Tax Relief dated in August 2010, Dr. J. T. E. stated that the Veteran is unable to engage in substantial gainful employment due to chronic back and hip pain, diabetes, and hypertension because the physical or mental impairment is expected to result in death or last for the duration of the person's life.  The affidavit listed the effective date of disability as March 2009.  Private treatment records indicate that the Veteran was diagnosed with diabetes by Dr. J.T.E., but do not contain any medical findings to support the opinion given in the affidavit.  See March 2009 private treatment records.

In an April 2012 VA examination, the Veteran was diagnosed with PTSD.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior and self-care and conversation.  The examiner further reported that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's last year of work was in 2008, when the Veteran had to go on Social Security Disability due to a hip replacement.

In an April 2012 VA examination for service-connected cataract and diabetic retinopathy the examiner noted no decrease in visual acuity or other visual impairment due to cataracts or retinopathy.  The examiner opined that the Veteran had no incapacitating episodes and the Veteran's cataracts and retinopathy had no impact on his ability to work.

In an April 2012 VA examination of the Veteran's service-connected artery and vein disabilities, the examiner noted claudication bilaterally between 25 and 100 yards at two miles per hour on level ground and diminished peripheral pulses bilaterally.  The Veteran reported that he regularly uses a cane to get around and occasionally uses a walker.  The examiner opined that the Veteran's vascular conditions did not impact his ability to work.

In an April 2012 VA examination for the Veteran's service-connected diabetes, the examiner noted that the Veteran required no regulation of activities as part of the medical management of diabetes mellitus and opined that the Veteran's diabetes mellitus has no impact on his ability to work.
In an April 2012 VA examination for the Veteran's service-connected right fifth metacarpal disability, the examiner noted that the Veteran had functional loss or functional impairment of his right fifth finger.  The examiner noted that the Veteran regularly wears a right wrist brace, but opined that the Veteran's condition did not impact his ability to work as the right fifth finger provides about 15% of the grip strength of his whole hand.

In an April 2012 VA examination for the Veteran's erectile dysfunction, the examiner opined that the Veteran's male reproductive system condition does not impact his ability to work.

In an April 2012 VA examination for the Veteran's service-connected peripheral neuropathies, the examiner noted mild constant pain in bilateral upper and lower extremities, and mild intermittent pain in bilateral upper and lower extremities.  Moderate paresthesias and/or dysesthesias in bilateral upper and lower extremities and moderate numbness in bilateral upper and lower extremities were also noted.  The examiner found that the Veteran had normal strength and normal deep tendon reflexes, with some decreased sensation in extremities and decreased position sense in the bilateral upper and lower extremities.  There was no atrophy noted.  The examiner reported that the Veteran's sciatic nerve had moderate incomplete paralysis bilaterally and his median nerve has moderate incomplete paralysis bilaterally.  Finally, the examiner opined that the Veteran's peripheral neuropathy had no impact on his ability to work.

In August 2016, the Veteran was afforded a VA examination for the service-connected peripheral neuropathies of his lower extremities related to diabetes.  The Veteran reported his legs felt numb all the time, and he experienced cramps in feet and thigh.  He reported he was only able to walk one block then had to sit down due to tingling and tightness in his legs.  The Veteran reported constant pain, numbness, and tingling in his legs.  He reported that most of the driving is done by his wife.  The examiner noted that the Veteran could not feel vibration at all in his lower extremities, and had decreased pin prick sensitivity and peripheral pulses.  The Veteran could not feel the position of his toes at all, and his gait was abnormal.  The Veteran had trouble standing up from a chair, and needed help with shoes and socks.  The examiner determined that the Veteran had moderate constant pain, paresthesia and/or dysesthesias, and numbness in his lower extremities bilaterally.  The Veteran had reduced strength, reflexes, and sensation in his lower extremities bilaterally.  The examiner noted that the Veteran regularly used a walker.  After the examination, the examiner opined that the Veteran's disability had no impact on his ability to work.

In a September 2016 Statement of Accredited Representation in Appealed Case, the Veteran's representative conceded that Veteran applied for disability based on his left hip surgery, but that his PTSD and diabetic symptoms played a role in his ultimate decision to stop working.

In a November 2016 VA examination for the Veteran's service-connected PTSD, the examiner noted that the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported working several places, to include the shipyard for 10 years, self-employed painter for 27 years, and stopped working in 2008.  He reported having problems while working for the shipyard where he would sometimes not go to work, or be late for work.  The Veteran also reported having confrontations with his supervisors and co-workers, and when he worked as a painter some of the customers would make remarks that he was making mistakes and not covering details.

The examiner reported that the Veteran experienced irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression toward people or objects.  The examiner further opined that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, impaired judgment, difficulty in establishing and maintaining effective work relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, the inability to establish and maintain effective relationships, spatial disorientation, and the neglect of personal appearance and hygiene.  The examiner opined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As a result of this examination, the RO issued a rating decision in November 2016 increasing the disability rating of the Veteran's service-connected PTSD from 50 percent disabling to 70 percent disabling effective July 18, 2016.

Finally, the Veteran was afforded a VA examination in December 2016 for his diabetic sensory-motor peripheral neuropathy.  The examiner found that the Veteran had mild constant pain in all extremities bilaterally, moderate intermittent pain in all extremities bilaterally, and mild paresthesia and numbness in all extremities bilaterally.  The examination showed that the Veteran had less than normal strength related to his right and left grip.  The examiner rated the overall severity of the neuropathies of the Veteran's upper and lower extremities as mild.  The examiner opined that while there was a progression in the Veteran's symptoms, there had been no change to the service connected diagnosis.  The examiner further opined that the Veteran had difficulty with gripping small objects, and difficulty with prolonged walking and prolonged standing due to numbness and tingling sensation of both lower extremities.  

As reflected above, the evidence of record does not support the Veteran's contention that his service-connected disabilities prevented him from maintaining or obtaining substantially gainful employment prior to July 18, 2016.  The Veteran indicated in his February 2009 SSA work history report that he could no longer work due to chronic arthritis in his left hip and lower back, and a left hip replacement.  Likewise, SSA disability benefits were granted based on the Veteran's non-service connected arthritis and left hip replacement.  See February 2009 SSA records.  The Veteran, through his representative, has argued that his decision to stop working was based in part on his service-connected diabetes mellitus and PTSD; however, these disorders were not diagnosed until after the Veteran left his job.  See March 2009 private treatment records; April 2012 VA PTSD examination.

The Board notes that the August 2010 General Form of Medical Affidavit Request for Tax Relief states that the Veteran will be unable to engage in substantial gainful employment due diabetes as of March 2009; however, there is neither supporting data nor a reasoned medical explanation for the conclusion.  The Board therefore affords the Affidavit little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

On the contrary, the Board finds the April 2012 VA examinations most probative.  The April 2012 VA examiners found that the Veteran's service-connected disabilities had no impact on his ability to work, with the exception of his service-connected PTSD.  In the April 2012 VA examination for PTSD, the examiner opined that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that he was generally functioning satisfactorily.  Therefore, although the Veteran may not have been able to continue the job he held most recently before he stopped working, the most probative evidence of record does not support that this was due to his service-connected disabilities.  Moreover, there is no evidence in the record that the Veteran was unable to sustain gainful employment in another job, nor is there any evidence that the Veteran could not perform sedentary employment.  As stated above, the Veteran has one year of college and training as a drug and alcohol counselor, which suggests the ability to perform sedentary employment.  As such, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation prior to July 18, 2016.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied for the period prior to July 18, 2016.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board concludes that, based on the symptoms described in the November 2016 VA examination, the criteria under 38 C.F.R. § 4.16(a) for TDIU are met effective July 18, 2016.  After affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's service-connected disabilities, specifically PTSD, render him unemployable.  Accordingly, an effective date of July 18, 2016 for the grant of TDIU is warranted.  38 C.F.R. § 3.400.

In summary, the preponderance of the evidence is against a finding that the Veteran was rendered unemployable by reason of his service-connected disabilities prior to July 18, 2016.  Therefore, the Veteran is not entitled to a TDIU prior to that date.  However, when resolving all reasonable doubt in favor of the Veteran, the Board finds that a TDIU is warranted beginning July 18, 2016, as the evidence of record indicates that as of that date, the Veteran has been unable to obtain or retain substantially gainful employment due to his service-connected PTSD.

	Special Monthly Compensation at the Housebound Rate

As will be discussed in more detail below, the record shows that the Veteran is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) beginning July 18, 2016. 

The VA has a 'well-established' duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In accordance with the above decision, the Veteran has been awarded a TDIU based solely on his service-connected PTSD as of July 18, 2016.  The record also demonstrates that since July 18, 2016, the Veteran is service-connected for additional disabilities that, when combined, are ratable at 60 percent disabling.  Specifically, during the relevant appeal period, the Veteran's service-connected disabilities related to his diabetes mellitus combine to at least 60 percent disabling.  Service-connected peripheral vascular disease left lower extremity is rated at 40 percent, peripheral vascular disease right lower extremity is rated at 40 percent, diabetes mellitus is rated at 20 percent, peripheral neuropathy left upper extremity is rated at 20 percent, peripheral neuropathy right upper extremity is rated at 20 percent, peripheral neuropathy of the left lower extremity is rated as 10 percent, and peripheral neuropathy of the right lower extremity is rated as 10 percent for a combined rating of over 60 percent.  38 C.F.R. §§ 4.25, 4.26.  Therefore, because the Veteran has a TDIU based on a single service connected disability, and has additional service-connected disabilities independently ratable as greater than 60 percent disabling when combined, the criteria for SMC at the housebound rate are met.  Thus, the Board finds that entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted effective July 18, 2016.









	(CONTINUED ON NEXT PAGE)
ORDER

Prior to July 18, 2016, entitlement to a TDIU is denied.

Beginning July 18, 2016, entitlement to a TDIU is granted.

Beginning July 18, 2016, entitlement to SMC based on statutory housebound status under 38 U.S.C.A § 1114(s) is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


